Citation Nr: 0826848	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  02-05 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether a request for waiver of recovery of an 
overpayment of nonservice-connected death pension benefits in 
the amount of $3,195.00 was timely filed.

2.  Entitlement to waiver of recovery of an overpayment of 
nonservice-connected death pension benefits in the calculated 
amount of $3,195.00.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran served on active duty from January 1945 to March 
1947.  He died in March 1967.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision from the 
Department of Veterans Affairs (VA) Debt Management Center in 
St. Paul, Minnesota, which notified the appellant of a debt 
created as a result of a reduction in the appellant's 
benefits in the calculated amount of $8,028.00.  In a 
December 2001 notification, the appellant was informed that 
the debt had been recalculated and determined to be 
$3,195.00.  The claim was certified to the Board by the 
Roanoke, Virginia Regional Office (RO).  

In a May 2006 decision, the Board determined that the debt in 
the amount of $3,195.00 had been properly created.  The Board 
then remanded the issue of entitlement to waiver of recovery 
of that debt based on the principles of equity and good 
conscience.  

In an August 2006 decision, the Committee on Waivers and 
Compromises determined that the appellant had not filed a 
timely request for a waiver.  Although the appellant did not 
specifically appeal the timeliness issue, and she 
acknowledged a willingness to repay the debt in an August 
2006 statement, she and her representative were provided with 
a statement of the case on the matter.  The representative 
then filed a VA Form 646, arguing that the appellant's waiver 
request was timely.  Since this document was received within 
the time constraints required after a decision and statement 
of the case were issued, the Board finds that it may be 
accepted as a timely substantive appeal on the matter.  As 
such, the issue must now be addressed by the Board.  

The issue of entitlement to waiver of recovery of an 
overpayment of nonservice-connected death pension benefits in 
the calculated amount of $3,195.00 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The appellant was initially notified an overpayment of 
nonservice-connected death pension benefits in April 2001.  

2.  In May 2001, the appellant submitted a statement that may 
be construed as an equitable claim for waiver of recovery of 
an overpayment.  


CONCLUSION OF LAW

The appellant's claim of entitlement to waiver of recovery of 
an overpayment of nonservice-connected death pension benefits 
in the amount of $3,195.00 was timely filed.  38 U.S.C.A. 
§ 5302(b) (West 2002); 38 C.F.R. § 1.963(b) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The notice and duty-to-assist provisions of the VCAA do not 
apply in waiver claims.  See Barger v. Principi, 16 Vet. App. 
132, 138 (2002).  

Background

A VA award letter dated in August 1999 notified the appellant 
that effective September 1, 1999, she was granted nonservice-
connected death pension benefits.  This was based on her 
receipt of Social Security benefits totaling $502.50 a month.  
The letter informed her what income was counted for VA 
purposes and also told her that VA was counting $5,346.00 as 
continuing unreimbursed medical expenses.  The letter also 
notified her that she needed to immediately report any 
decrease in unreimbursed medical expenses to prevent an 
overpayment.

The appellant reported in July 1999 that she expected to pay 
Patricia Harper, LPN, $4,800.00 for the period August 1, 1999 
through August 1, 2000, as well as an additional $1,180.00 in 
medication expenses.

The appellant's Eligibility Verification Report (EVR) was 
received in January 2001 along with her medical expense 
report listing her unreimbursed medical expenses for calendar 
year 2000 as $545.47.  A letter dated in January 2001, 
terminated her benefits effective January 1, 2001 because her 
countable income exceeded the maximum allowable. 

VA correspondence dated in February 2001, was sent proposing 
to retroactively terminate benefits effective September 1, 
1999 because information had been received that the 
Commonwealth of Virginia was paying the appellant's Medicare 
premiums from that date.  VA had previously counted Medicare 
premiums as a continuing unreimbursed medical expense.  The 
appellant was also provided with a new VA Forms 21-8416, 
Medical Expense Report, to report any unreimbursed medical 
expenses that she had not already reported.  She was also 
informed that an overpayment would be created because of that 
adjustment but that she would be notified of the exact amount 
of the overpayment and provided repayment information.  

No response was received to the February 2001 correspondence.  
A letter dated in April 2001 terminated the appellant's 
benefits effective September 1, 1999 creating an overpayment.  

In May 2001, the appellant responded that she was in fragile 
health, she required the aid and attendance of another 
person, and that her benefits were necessary to provide basic 
living expenses.  She also noted medical expenses for the 
period August 2, 1999 to December 31, 1999 of $2,000.00 paid 
to Patricia Harper, LPN.  Another Medical Expense Report 
dated in May 2001 for the period January 1, 2000 to December 
31, 2000 indicated that $2,400.00 was paid to Sandra 
Hargrove, LPN.  

New Medical Expense Reports were received in September 2001 
for calendar year 2001.  A letter dated in December 2001 VA 
reinstated the appellant's benefit effective January 1, 2001.  
The retroactive benefits were applied to the overpayment 
which were calculated against the prior overpayment and 
reduced the overpayment debt to $3,195.00.

In a March 2002 statement, the veteran disputed overpayment.  
She was provided a statement of the case in the matter later 
that month.  In the statement of the case, the RO noted that 
the adjudicative actions included a December 2001 notice of 
overpayment and a December 2001 receipt of the appellant's 
notice of disagreement.  In the decision section and in the 
reasons and bases section, the RO concluded that the 
overpayment was properly created, and noted that the 
appellant's request for a waiver of the overpayment was 
denied.  

In a VA Form 1-9, Appeal to the Board of Veterans' Appeals, 
dated May 2002, the appellant through her representative also 
argued that she was entitled to a waiver of the overpayment 
based on the standard of equity and good conscience.  

As noted above, in a May 2006 decision, the Board found that 
the debt in the amount of $3,195.00 had been properly 
created.  The Board then remanded the issue of entitlement to 
a waiver of recovery of that debt based on the principles of 
equity and good conscience.  

In April 2006 decision, the Committee on Waivers and 
Compromises determined that the appellant had not filed a 
timely request for a waiver.  The Committee noted that the 
appellant had initially been notified of her indebtedness in 
February 2001 and April 2001.  Her first waiver request was 
not received, however, until May 2002, which was not within 
the 180-day limit that was imposed by statute and regulation.  

In his March 2007 VA Form 646 the representative asserted 
that the agency of original jurisdiction implicitly took 
jurisdiction of a waiver request based on the appellant's 
December 2001 statement because they discussed the issue in 
the March 2002 statement of the case that was not mailed to 
her until May 2002.  

Analysis

Under the applicable regulations, a request for waiver of a 
debt, other than for loan guaranty, shall only be considered 
if made within 180 days following the date of a notice of the 
indebtedness to the debtor.  The 180 day period may be 
extended if the individual requesting waiver demonstrates to 
the Chairperson of the Committee that, as a result of an 
error by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing, including forwarding.  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson shall direct that 
the 180-day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  
38 C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302(a).  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is at least in equipoise.  Hence, resolving any 
reasonable doubt in her favor, the appellant's request for a 
waiver is considered timely.  See 38 C.F.R. § 3.102 (2007); 
see also 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Although the Committee on Waivers and Compromises found that 
the appellant was initially notified of her indebtedness in a 
letter dated February 15, 2001, a copy of that letter is not 
in the appellant's file.  Rather, the available evidence 
shows that she was first properly notified of the amount of 
the debt and her right to appeal that debt and request a 
waiver was by letter dated April 16, 2001.  In a statement 
received in May 2001, the appellant stated that she was in 
"fragile health" and required aid and attendant care around 
the clock.  It was also noted that additional information, 
including medical expense reports, was being submitted in 
support of her claim and in response to the RO's notice of 
indebtedness.  The Board finds that this statement may be 
construed as an equitable claim for a waiver of recovery of 
the debt because the appellant essentially alleged that to 
repay the debt would deprive her of basic necessities.  The 
May 2001 statement was received within 180 days of the notice 
of her indebtedness.  Moreover, her representative is correct 
is pointing out that the inclusion of the issue in the March 
2002 statement of the case represented an implicit acceptance 
of a waiver request on the part of the RO.  Therefore, 
resolving reasonable doubt in her favor, the Board concludes 
that she filed a timely request for waiver of recovery of an 
overpayment of nonservice-connected death pension benefits in 
the amount of $3,195.00.  


ORDER

The appellant's request for waiver of recovery of an 
overpayment of nonservice-connected death pension benefits in 
the amount of $3,195.00 was timely filed.  


REMAND

In the May 2006 remand, the Board directed the RO's Committee 
on Waivers and Compromises to consider whether a waiver of 
recovery of the overpayment of nonservice-connected death 
pension benefits in the amount of $3,195.00 was warranted 
under the principles of equity and good conscience.  In the 
August 2006 determination, the Committee, however, found that 
a waiver request was not timely filed and did not discuss the 
issue on the merits.  The Court has held that a remand 
confers, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the Board finds that the matter must be remanded.  

The appellant should be given the opportunity to submit 
another financial status report or other documentation to 
assist her in showing that recovery of the debt deprived her 
of life's basic necessities and caused an inequitable 
hardship.

Accordingly, the case is REMANDED for the following action:  

1.  The RO should provide the appellant 
the opportunity to complete an additional 
Financial Status Report (VA Form 20-5655) 
listing all monthly income, monthly 
expenses, assets and debts for each year 
since 2001, as well as a statement or 
other documentation to support her 
assertion that recovery of the debt 
deprived her of life's basic necessities 
and caused an inequitable hardship.  

2.  The Committee on Waivers and 
Compromises should then readjudicate the 
appellant's request for waiver of recovery 
of an overpayment of death pension 
benefits in the amount of $3,195.00 with 
express consideration of the provisions of 
38 C.F.R. § 1.965(a) and each element of 
equity and good conscience.  If the claim 
remains denied, the RO should provide the 
appellant and her representative with a 
supplemental statement of the case, and 
afford them the opportunity to respond.

Thereafter, the claims folder should be returned to the Board 
for further appellate consideration.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


